FILE COPY




SHARON KELLER                                                                                         DEANA WILLIAMSON
 PRESIDING JUDGE                  COURT OF CRIMINAL APPEALS                                                  CLERK
                                                                                                          (512) 463-1551
                                        P.O. BOX 12308, CAPITOL STATION
BARBARA P. HERVEY
BERT RICHARDSON                               AUSTIN, TEXAS 78711                                       SIAN SCHILHAB
KEVIN P. YEARY                                                                                         GENERAL COUNSEL
                                                                                                         (512) 463-1597
DAVID NEWELL
MARY LOU KEEL
SCOTT WALKER
MICHELLE M. SLAUGHTER
JESSE F. MCCLURE, III
  JUDGES



                                                   March 31, 2021

  District Clerk Anderson County                              12th Court Of Appeals Clerk
  500 North Church Street Room 18                             Katrina Mcclenny
  Palestine, TX 75801                                         1517 W. Front, Room 354
  * Delivered Via E-Mail *                                    Tyler, TX 75701
                                                              * Delivered Via E-Mail *

  Re: Holoman, Harold Wayne
  CCA No. PD-1339-18                                                                    COA No. 12-17-00364-CR
  Trial Court Case No. 349CR-15-32178

            The court has issued an opinion on the above referenced cause number.

                                                                           Sincerely,




                                                                           Deana Williamson, Clerk


  cc:      Wm. M. House, Jr. (Delivered Via E-Mail)
           Allison Clayton (Delivered Via E-Mail)
           Emily Johnson-Liu (Delivered Via E-Mail)
           Harold Wayne Holoman
           Kerri K Anderson-Donica (Delivered Via E-Mail)
           District Attorney Anderson County (Delivered Via E-Mail)
           Presiding Judge 349th District Court (Delivered Via E-Mail)
           Jason Niehaus (Delivered Via E-Mail)




                        SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                             WEBSITE WWW.TXCOURTS.GOV/CCA